Title: The American Commissioners to Sartine: Two Letters, 7 January 1779: letter and résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


I.
Sir
Passy Jany 7. 1779
We have the Honour to inclose your Excellency two Memorials concerning a French Vessell retaken from an English Privateer by An American Privateer the Hampden commanded by Captain Pickering.
As there is nothing in either of the Treaties between his Majesty and the united States, respecting such Rescues & Recaptures the Laws of each State must govern the Cases of the Vessells carried into it, untill Some new Regulation Shall take Place. The Sale was made before the new Regulations took place & we apprehend that no Law or Ordinance can justly be made to have a Retrospect or a Retroactive Effect.
We beg the favor of your Excellency to order what appears to you just in this particular Case.
M. De Sartine
 
II.
<Passy, January 7, 1779: Your Excellency informed us that in order to gain the release of Americans captured by French ships it was necessary to demonstrate that they had been prisoners of the English and forced into English service. The following prisoners at Dinan meet those requirements: William Berry, William Keating, John Williams, Abraham Fairman, Robert Boughass, John Hanlen, James White and, at Granville, Jonathan Akin.>
